*46SENTENCIA
Concedimos a la parte recurrida un término “para mostrar causa por la cual no debe expedirse el auto soli-citado y una vez expedido modificar la sentencia dictada por el Tribunal Superior, Sala de San Juan, Pérez Pérez, J., en el caso de Meléndez v. Lebrón, caso # 73-1682(801) en el sentido de limitar las indemnizaciones concedidas sólo a los demandantes Teodomira Meléndez, Efraín Torres Meléndez, Myrna Rodríguez Torres y Marcolina Torres considerado el hecho de que solo declararon Teodo-mira y Efraín y la estipulación se limita al hecho de que ‘de declarar Myrna Rodríguez Torres y Marcolina Torres declararían lo mismo que han declarado los demandantes exclusivamente en cuanto a los daños’, ver Moa v. E.L.A., 100 D.P.R. 573-587, sílabo 8 y conceder los intereses desde la fecha de la sentencia y modificar la suma concedida por honorarios de abogado”.
La comparecencia de la recurrida no nos convence. En Moa v. E.L.A., 100 D.P.R. 573, 587 (1972), expresamos que “. . . como el dolor y sufrimiento no pueden ser objeto de cotización, para determinar el valor razonable de tales daños morales es preciso que el reclamante, en cada caso, aporte los factores de evidencia necesarios para evaluarlos justa y adecuadamente, probando que no se trata de una simple pena pasajera, sino que, en alguna medida aprecia-ble, el reclamante realmente quedó afectado en su salud, bienestar y felicidad . . .”.
Así, procede eliminar las indemnizaciones concedidas a Sandra, Sixto, Efigenia, Carmen, Delia, María Inés, Gloria, Jorge Luis y Juanita.
Procede, además, modificar la sentencia en el sentido de que los intereses se pagarán a partir de la fecha de la sentencia —Regla 44.3 de las de Procedimiento Civil— y se reduce la cuantía de honorarios de abogado de $9,000 a $5,000.
Se expide el auto, se modifica la sentencia dictada por *47el Tribunal Superior, Sala de San Juan, Pérez Pérez, J., en los términos antes expuestos y, así modificada, se confirma.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a cual se une el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau.
(Fdo.) Ernesto L. Chiesa

Secretario

-0-